WINTERSHEIMER, Justice,
concurring.
I concur with the majority opinion but I believe that the better practice would be to have a case-by-case review of whether the attorney knew or should have known of the simultaneous proceedings. The appearance of impropriety should be avoided in any situation in which a county attorney or an assistant county attorney, partner or associate represents a person in a civil matter who is simultaneously being prosecuted in the same county for an unrelated criminal offense. I believe Supreme Court Rule 3.530(5) provides a sufficient flexibility for this Court to review the ethics opinion E-291, and to provide a case-by-case method of review.
WHITE, J., joins in this concurring opinion.